DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 4-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim 1 contains the following limitation in question: 
said processor further configured to compare an output comprising the detected resonant frequency and a predefined threshold to assess a mechanical health of the device. 

Claim 13 contains the following limitation in question: 
comparing, via the processing resource, an output comprising the detected resonant frequency and a predefined threshold, and 
determining, via the processing resource, the mechanical health of a device based on the comparison. 
	
Claim 20 contains the following limitation in question: 
wherein the algorithm compares an output comprising the detected resonant frequency and a predefined threshold. 

The limitations in question are regarded as new matter. The applicant cites paragraph 0046 as support for the newly amended limitations in question. The paragraph indicates that a single result is compared to a predefined threshold to determine if the system is healthy or not. However the cited paragraph, nor the specification, expressly describes comparing an output comprising the detected resonant frequency with a predefined threshold. 
Paragraph 0045 recites the following: 
With reference to FIG. 6, in an embodiment, the algorithm may comprise comparing at least one of the amplitude change 501, damping change 502, peak split 503, frequency shift 504 and phase shift 505 of the device 130 in a current state against a healthy fingerprint of the particular device 130. 
The specification describes several changes that may occur when monitoring the resonant frequency, i.e. amplitude change, damping change, peak split, frequency shift, 
The cited paragraph for support, i.e. paragraph 0046, describes comparing a single result to a threshold, however the specification does not define or describe what that single result is. The specification does not describe what the threshold is. The specification does not make it clear that the compared result comprises the detected resonant frequency, i.e. is the single result a value corresponding to the resonant frequency measurement, is the single result a value of change when compared to a healthy fingerprint, or is the result a correlation value between a current fingerprint and a healthy fingerprint. As specified in the paragraph, the result compared to a threshold is a result of an algorithm, however, the algorithm is not defined or described. The specification does not clearly describe comparing an output comprising the detected resonant frequency and a predefined threshold. 
As best understood by the examiner an output comprising the resonant frequency must be a resonant frequency value itself. A detected change, i.e. amplitude change, damping change, etc…, of the resonant frequency is an output related to the resonant frequency, but it is not an output comprising the detected resonant frequency itself. For example, if the result is a value of change in the resonant frequency from a healthy fingerprint resonant frequency, i.e. 10Hz, the value of 10Hz representing a change in the resonant frequency does not comprise the resonant frequency itself.  
Since the specification lacks clearly support for the newly amended limitation in question, the amendments are regarded as new matter. 
Claims 1, 4-12, and 14-20 are rejected under 35 U.S.C. 112 because they incorporate the lack of written description present in parent claims 1 or 13. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 13, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mofakhami (US 2016/0282308) in view of Karp (US 2010/0162825) and Elledge (US 2004/0089070).

Regarding claim 1, Mofakhami discloses a system (see paragraph 0093: health monitoring system) comprising: 
a device (see paragraph 0093: mobile platform/aircraft);
a monitoring unit (see paragraphs 0092-0093) comprising:
at least one actuator coupled to the device and configured to vibrate the device (see Figs 8 and 9 and paragraphs 0092, 0097, 0099, and 0100: actuator is coupled to the aircraft/structure, actuator produces mechanical waves/vibrations);
at least one sensor coupled to the device and configured to detect vibrational frequency of the device (see Figs 8 and 9 and paragraphs 0031-0032, 0092, 0097, and 0099-0100: sensor for sensing mechanical wave/vibrations in the structure, sensor is 
at least one processor coupled to the device and configured to process the vibrational frequency detected by the at least one sensor and assess the mechanical health of a device through the detected vibrational frequency (see Abstract and paragraphs 0031-0032, 0092, 0093, 0096-0097, 0108, 0122, and 0125: processor analyzes signal and outputs a signal representative of a health condition of the structure, health indication based on the sensor data, includes detected frequency; and see Fig. 9 and paragraphs 0093: processor may be located on board).

Mofakhami does not expressly disclose wherein the at least one processor is a dedicated processor; 
wherein the sensor is configured to detect vibrational output that include resonant frequencies of the device; 
wherein the processor is configured to process the resonant frequencies, and 
wherein the processor is further configured to compare an output comprising the detected resonant frequency and a predefined threshold to assess a mechanical health of the device. 

Karp discloses a system for monitoring the health of a structure wherein the processor is a dedicated processor (see paragraph 0166). 
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Mofakhami with the teachings of Karp, i.e. using a dedicated 

Mofakhami and Karp do not expressly disclose wherein the sensor is configured to detect vibrational output that include resonant frequencies of the device; and 
wherein the processor is configured to process the resonant frequencies, and 
wherein the processor is further configured to compare an output comprising the detected resonant frequency and a predefined threshold to assess a mechanical health of the device.

Elledge discloses a system and method for detecting defects wherein the sensor is configured to detect vibrational output that include resonant frequencies of the device (see Abstract, Fig. 4B, and paragraphs 0032 and 0037: discloses measuring the natural frequencies of the structure/contacts via a transducer and receiver/sensor); and 
wherein the processor is configured to process the resonant frequencies, the processor further configured to compare an output comprising the detected resonant frequency and a predefined threshold to assess a the structural/mechanical health of the device (see Abstract, Fig. 4B, and paragraphs 0032 and 0037: controller/processor compares the measured natural frequency, i.e. resonant frequency, of the material 
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Mofakhami in view of Karp with the teachings of Elledge, i.e. monitoring the structure to see if exhibits an abnormal natural/resonant frequency, for the advantageous benefit of detecting any structural defects/damages. 

Regarding claim 13, Mofakhami discloses a method for monitoring the mechanical health of a device (see Abstract and paragraphs 0006 and 0093: system and method for health monitoring), the method comprising:
activating at least one actuator configured to cause the device to vibrate (see Figs 8 and 9 and paragraphs 0092, 0097, 0099, and 0100: actuator is coupled to the aircraft/structure, actuator produces mechanical waves/vibrations; see Fig. 2 and paragraph 0097: processor provides an interrogation signal used to drive the actuators);
detecting, via at least one sensor, a vibrational output of the device (see Figs 8 and 9 and paragraphs 0031-0032, 0092, 0097, and 0099-0100: sensor for sensing mechanical wave in the structure, i.e. an output, sensor is coupled to the aircraft/structure, characteristic of the analyzed data includes frequency of waveform/vibrations);
processing, via a processing resource, the vibrational output detected by the at least one sensor and determining, via the processing resource, the mechanical health of a device based on the detected vibrational output (see Abstract and paragraphs 0031-0032, 0092, 0093, 0096-0097, 0108, 0122, and 0125: processor analyzes single and 
wherein the processing resource is a processor coupled to the device (see Fig. 9 and paragraphs 0093: processor may be located on board).

Mofakhami does not expressly disclose wherein the processing resource is a dedicated processor; 
wherein detected vibrational output includes resonant frequencies of the device; 
comparing, via the processing resource, an output comprising the detected resonant frequency and a predefined threshold; 
and wherein the processing resource determines the mechanical health of a device based on the comparison of the resonant frequency.

Karp discloses a system/method for monitoring the health of a structure wherein the processor is a dedicated processor (see Abstract and paragraph 0166). 
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Mofakhami with the teachings of Karp, i.e. using a dedicated processor in lieu of a CPU, for the advantageous benefit of using an affordable processing unit that is dedicated to the sole purpose of the monitoring the structural health of the system. Using a dedicated processor is an affordable and focused, computing power of processor won’t be bogged down by other tasks, means for efficiently analyzing the structural health of the system. 
 

comparing, via the processing resource, an output comprising the detected resonant frequency and a predefined threshold; 
and wherein the processing resource determines the mechanical health of a device based on the comparison of the resonant frequency.

Elledge discloses a system and method for detecting defects wherein detected vibrational output includes resonant frequencies of the device (see Abstract, Fig. 4B, and paragraphs 0032 and 0037: discloses measuring the natural frequencies of the structure/contacts via a transducer and receiver/sensor); and 
comparing, via a processing resource, an output comprising the detected resonant frequency and a predefined threshold, and wherein the processing resource determines the mechanical health of a device based on the comparison of the resonant frequency (see Abstract, Fig. 4B, and paragraphs 0032 and 0037: controller/processor compares the measured natural frequency, i.e. resonant frequency, of the material bonding contact element to predefined limits, i.e. thresholds, when monitoring for significant defects). 
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Mofakhami in view of Karp with the teachings of Elledge, i.e. monitoring the structure to see if exhibits an abnormal natural/resonant frequency, for the advantageous benefit of detecting any structural defects/damages. 

Regarding claim 20, Mofakhami discloses a non-transitory computer readable medium for storing instruction code, which, when executed by a processor coupled to a device (see Fig. 2 and paragraphs 0096-0097: memory, non-transient form with instruction executable by a processor; and see Fig. 9 and paragraphs 0093: processor may be located on board) cause the processor to: 
send a signal to activate at least one activator coupled to the device (see Fig. 2 and paragraphs 0096-0097: processor may generate the interrogation signal used to drive actuator); 
receive vibrational output of the device detected by at least one sensor (see Fig. 2 and Abstract and paragraphs 0031-0032, 0092, 0093, 0096-0097, 0099-0100, 0122, and 0125: processor analyzes signal and outputs a signal representative of a health condition of the structure, health indication based on the sensor data, characteristic of the analyzed data includes frequency of waveform/vibrations); 
process the vibrational output of the device (see Fig. 2 and Abstract and paragraphs 0092, 0093, 0096-0098, 0122, and 0125: processor analyzes signal and outputs a signal representative of a health condition of the structure, health indication based on the sensor data);
retrieve an algorithm and a healthy fingerprint of the device from a memory (see paragraphs 0041, 0070, and 0096-0098: processor produces output/state of health based on comparing sensor data for healthy baseline signal, i.e. a healthy fingerprint, processor implements method using instructions on memory); and
assess the mechanical health of the device by applying the algorithm, wherein the algorithm compares the vibrational output of the device to the healthy fingerprint of 

Mofakhami does not expressly disclose wherein the at least one processor is a dedicated processor; 
wherein the received and processed vibrational output include resonant frequencies; and 
wherein the algorithm compares an output comprising the detected resonant frequency and a predefined threshold. 

Karp discloses a system for monitoring the health of a structure wherein the processor is a dedicated processor (see paragraph 0166). 
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Mofakhami with the teachings of Karp, i.e. using a dedicated processor in lieu of a CPU, for the advantageous benefit of using an affordable processing unit that is dedicated to the sole purpose of the monitoring the structural health of the system. Using a dedicated processor is an affordable and focused, computing power of processor won’t be bogged down by other tasks, means for efficiently analyzing the structural health of the system. 



wherein the algorithm compares an output comprising the detected resonant frequency and a predefined threshold. 

Elledge discloses a system and method for detecting defects wherein the received and processed vibrational output include resonant frequencies (see Abstract, Fig. 4B, and paragraphs 0032 and 0037: discloses measuring the natural frequencies of the structure/contacts via a transducer and receiver/sensor); and 
wherein the algorithm compares an output comprising the detected resonant frequency and a predefined threshold (see Abstract, Fig. 4B, and paragraphs 0032 and 0037: controller/processor compares the measured natural frequency, i.e. resonant frequency, of the material bonding contact element to predefined limits, i.e. thresholds, when monitoring for significant defects). 
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Mofakhami in view of Karp with the teachings of Elledge, i.e. monitoring the structure to see if exhibits an abnormal natural/resonant frequency, for the advantageous benefit of detecting any structural defects/damages. 

Regarding claim 4, Mofakhami, previously modified by Karp and Elledge, further discloses wherein the monitoring unit further comprising a stimulation source configured to supply a stimulation signal to the at least one actuator (see Fig. 2 and paragraph 0097: processor provides an interrogation signal used to drive the actuators).
Regarding claim 14, Mofakhami, previously modified by Karp and Elledge, further discloses wherein activating the at least one actuator comprises providing a stimulation signal to the at least one actuator via a stimulation source (see Fig. 2 and paragraph 0097: processor/source provides an interrogation signal/stimulation signal used to drive the actuators).

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Mofakhami (US 2016/0282308) in view of Karp (US 2010/0162825), Elledge (US 2004/0089070), and Gallo (US 2015/0168353).

Regarding claim 5, Mofakhami, Karp, and Elledge do not expressly disclose wherein the at least one actuator and the at least one sensor comprise a single unit. 

Gallo discloses wherein the at least one actuator and the at least one sensor comprise a single unit (see Abstract, paragraph 0025, and claim 1). 
	It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Mofakhami in view of Karp and Elledge with the teachings of Gallo, i.e. using a single piezoelectric transducer as a the source and sensor, for the advantageous benefit of using a cost effective, space saving, conventional sensor in the art. 

Regarding claim 6, Mofakhami discloses wherein the actuator and sensor may each comprise one or more piezoelectric transducers (see paragraph 0099). 


Gallo discloses wherein the at least one actuator and the at least one sensor comprise a single unit (see Abstract, paragraph 0025, and claim 1). 
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Mofakhami in view of Karp and Elledge with the teachings of Gallo, i.e. using a single piezoelectric transducer as a the source and sensor, for the advantageous benefit of using a cost effective, space saving, conventional sensor in the art. 

Claims 7 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Mofakhami (US 2016/0282308) in view of Karp (US 2010/0162825), Elledge (US 2004/0089070), and Werlink (US 2018/0001350).

Regarding claim 7, Mofakhami discloses wherein the processing resource is configured to apply an algorithm comparing the detected vibrational output of the device against a healthy fingerprint of the device to assess the mechanical health of the device, wherein the healthy fingerprint is a vibrational frequency characteristic of the device when the device is free of mechanical defects (see paragraphs 0041, 0070, 0097-0098, and 0117: produces output/state of health based on comparing sensor data for healthy baseline signal, i.e. a healthy fingerprint, characteristic of the signal includes frequency).


wherein the comparison includes detected resonant frequencies to a healthy fingerprint comprising resonant frequencies of the device. 

Karp discloses a system for monitoring the health of a structure wherein the processor is a dedicated processor (see paragraph 0166). 
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Mofakhami with the teachings of Karp, i.e. using a dedicated processor in lieu of a CPU, for the advantageous benefit of using an affordable processing unit that is dedicated to the sole purpose of the monitoring the structural health of the system. Using a dedicated processor is an affordable and focused, computing power of processor won’t be bogged down by other tasks, means for efficiently analyzing the structural health of the system. 

Mofakhami, Karp, and Elledge do not expressly disclose wherein the comparison includes detected resonant frequencies to a healthy fingerprint comprising resonant frequencies of the device. 

Werlink discloses wherein the comparison includes detected resonant frequencies to a healthy fingerprint comprising resonant frequencies of the device (see paragraphs 0018, 0095-0096, 0099-0100, and 0121: excites a structures natural frequency and records the vibrations, natural frequency is equivalent to the claimed 
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Mofakhami in view of Karp and Elledge with the teachings of Werlink, i.e. additionally evaluating changes in the structures natural/frequencies resonant frequencies, for the advantageous benefit of detecting any structural changes/damages that may have occurred to the structure being monitored. As taught in the prior art, changes to the natural frequency of a structure indicate a change to the physical properties of the structure. 

Regarding claim 15, Mofakhami discloses wherein determining the presence or absence of a mechanical defect comprises applying, via the processing resource, an algorithm to compare the vibrational output of the device against a healthy fingerprint of the device, wherein the healthy fingerprint is a vibrational output of the device when the device has no mechanical defects (see paragraphs 0041, 0070, 0094 and 0098: produces output/state of health based on comparing sensor data for healthy baseline signal, i.e. a healthy fingerprint, output may be representative of structural damage, a level of structural damage).

Mofakhami, Karp, and Elledge do not expressly disclose wherein the comparison includes detected resonant frequencies to a healthy fingerprint comprising resonant frequencies of the device. 

It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Mofakhami in view of Karp and Elledge with the teachings of Werlink, i.e. additionally evaluating changes in the structures natural/frequencies resonant frequencies, for the advantageous benefit of detecting any structural changes/damages that may have occurred to the structure being monitored. As taught in the prior art, changes to the natural frequency of a structure indicate a change to the physical properties of the structure. 

Regarding claim 16, Mofakhami further discloses wherein the algorithm comprises comparing at least one of the amplitude change, damping change, peak split, frequency shift and phase shift of the vibrational output of the device against a healthy fingerprint of the device (see paragraph 0116-0119).

Mofakhami, Karp, and Elledge do not expressly disclose wherein the comparison includes at least one of the amplitude change, damping change, peak split, frequency 

Werlink discloses wherein the comparison includes at least one of the amplitude change, damping change, peak split, frequency shift and phase shift of the resonant frequencies of the device against a healthy fingerprint of the device (see paragraphs 0095-0096, 0099-0100, and 0121: excites a structures natural frequency and records the vibrations, natural frequency is equivalent to the claimed resonant frequency, assesses the health of the structure based on changes to the frequency signature, i.e. healthy fingerprint, and provides a good vs damages software alert; see Abstract, Fig. 6, and paragraphs 0018 and 0121: compassion shows an amplitude change). 
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Mofakhami in view of Karp and Elledge with the teachings of Werlink, i.e. additionally evaluating changes in the structures natural/frequencies resonant frequencies, for the advantageous benefit of detecting any structural changes/damages that may have occurred to the structure being monitored. As taught in the prior art, changes to the natural frequency of a structure indicate a change to the physical properties of the structure. 

Regarding claim 17, Mofakhami, previously modified by Karp, Elledge, and Werlink, further discloses retrieving the algorithm and the healthy fingerprint from a memory (see paragraphs 0041, 0070, 0098, and 0115: produces output/state of health .

Claims 8-9 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Mofakhami (US 2016/0282308) in view of Karp (US 2010/0162825), Elledge (US 2004/0089070), Werlink (US 2018/0001350), and Wheeler (US 2020/0132567).

Regarding claim 8, Mofakhami, Karp, Elledge, and Werlink do not expressly disclose wherein the algorithm produces a pass-fail result.

Wheeler disclose a testing system that includes an algorithm produces a pass-fail result (see paragraphs 0017, 0023, and 0027: produces a pass/fail result).
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Mofakhami in view of Karp, Elledge, and Werlink with the teachings of Wheeler, i.e. producing a pass/fail results, for the advantageous benefit of providing a clear indication if the structural health of the system fails the test, of the system is healthy.  

Regarding claim 9, Mofakhami, Karp, Elledge, and Werlink do not expressly disclose wherein the monitoring unit further comprising a display device configured to display the pass-fail result.


It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Mofakhami in view of Karp, Elledge, and Werlink with the teachings of Wheeler, i.e. producing and displaying a pass/fail result, for the advantageous benefit of providing a clear indication if the structural health of the system fails the test, of the system is healthy.  

Regarding claim 18, Mofakhami, Karp, Elledge, and Werlink do not expressly disclose wherein the algorithm produces a pass-fail result.

Wheeler disclose a testing system that includes an algorithm produces a pass-fail result (see paragraphs 0017, 0023, and 0027: produces a pass/fail result).
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Mofakhami in view of Karp, Elledge, and Werlink with the teachings of Wheeler, i.e. producing a pass/fail results, for the advantageous benefit of providing a clear indication if the structural health of the system fails the test, of the system is healthy.  

Regarding claim 19, Mofakhami, Karp, Elledge, and Werlink do not expressly disclose displaying the pass-fail result on a display device.


It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Mofakhami in view of Karp, Elledge, and Werlink with the teachings of Wheeler, i.e. producing and displaying a pass/fail result, for the advantageous benefit of providing a clear indication if the structural health of the system fails the test, of the system is healthy. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Mofakhami (US 2016/0282308) in view of Karp (US 2010/0162825), Elledge (US 2004/0089070), and Blais (US 2017/0239775).

Regarding claim 10, Mofakhami discloses wherein the system is configured to go into run mode during power up or periodically (see paragraph 0097: periodically interrogate the structure, i.e. run mode). 

Mofakhami, Karp, and Elledge do not expressly disclose wherein the monitoring unit is configured to go into run mode periodically during use. 

Blais discloses wherein the monitoring unit is configured to go into run mode periodically during use (see paragraphs 0003 and 0014: periodically test during use). 
. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Mofakhami (US 2016/0282308) in view of Karp (US 2010/0162825), Elledge (US 2004/0089070), and Inagaki (US 2015/0256943).

Regarding claim 11, Mofakhami, Karp, and Elledge do not expressly disclose wherein the monitoring unit is configured to go into run mode when commanded by an input.

Inagaki discloses a measurement unit wherein the measurement unit is configured to go into run mode when commanded by an input (see paragraphs 0110 and 0128). 
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Mofakhami in view of Karp and Elledge with the teachings of Inajaki, i.e. having a start command that will start the test, for the advantageous benefit of allowing one to initiate a the structural test upon command. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Mofakhami (US 2016/0282308) in view of Karp (US 2010/0162825), Elledge (US 2004/0089070), and Weldon (US 2007/0006652).

Regarding claim 12, Mofakhami, Karp, and Elledge do not expressly disclose wherein the locations of the at least one actuator and the at least one sensor are optimized for obtaining the resonant frequencies of the device.

Weldon discloses wherein the locations of the at least one actuator and the at least one sensor are optimized for obtaining vibrational data, including resonance frequency of a structure (see Abstract and paragraphs 0031 and 0068-0069). 
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Mofakhami in view of Karp and Elledge with the teachings of Weldon, i.e. optimizing the placement of the sensors and actuators, for the advantageous benefit of increasing the sensitivity and accuracy of the structural health evaluations. Once modified, optimizing sensor placement, the modification would result in optimizing at least one sensor for obtaining the resonant frequencies of the device that was previously discussed above. 

Response to Arguments
Applicant’s argument with respect to the amended limitations have been considered but are moot in view of the new rejection, see Claim Rejections - 35 USC § 103.
Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bellotti (US 2017/0074830) discloses non-destructive testing that includes comparing a resonant frequency to a threshold.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J DALBO/           Primary Examiner, Art Unit 2865